PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $1,105.00 for expenses his wife, an insured, incurred as a result of her pregnancy and subsequent child delivery. Claimant submitted the required forms to *47respondent agency but the claim has not been paid. The paperwork for the medical expenses was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that sufficient funds were expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of 1,105.00.